Citation Nr: 1119672	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  06-31 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals of a left knee meniscectomy.

2.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This case has previously come before the Board.  In October 2009, the matter was remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Board notes that a January 2010 rating decision reflects that service connection was granted for left knee arthritis associated with the service-connected left knee meniscectomy, and a 10 percent evaluation assigned.  Thus, the degree of impairment due to left knee arthritis is part and parcel of the claims on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This matter stems from the appeal of the denial of a rating in excess of 10 percent assigned for residuals of a left knee meniscectomy in a January 2006 rating decision.  A January 2011 rating decision reflects that a separate 10 percent evaluation was assigned for left knee degenerative arthritis associated with the residuals of the left knee meniscectomy.  The Veteran contends that the degree of impairment due to service-connected left knee disability is more severe than contemplated under the currently assigned ratings.  

In correspondence received in February 2011, the Veteran stated that he had recent relevant treatment at an identified VA facility.  The up-to-date VA records have not been associated with the claims file.  

In addition, the Board notes that on VA examination in December 2005, a left knee medial scar was noted to be well healed.  In February 2011, the Veteran asserted that the post-operative left knee scar is large and tender, adding that he is unable to climb more than four steps at a time without resting and is unable to exercise or play sports due to the degree of impairment of the left knee.  

The Board notes that the service-connected residuals of the left knee meniscectomy are rated under Diagnostic 5257.  Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In addition, service-connected degenerative arthritis associated with the residuals of the left knee meniscectomy is rated under Diagnostic Codes 5260-5261.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  Under Diagnostic Code 5261, limitation of extension of the knee warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when limited to 10 degrees; a 20 percent rating when limited to 15 degrees; a 30 percent rating when limited to 20 degrees; a 40 percent rating when limited to 30 degrees; and a 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

The Board notes that the Veteran was afforded a VA examination in January 2010 and while remand is not required when an otherwise adequate examination has been accomplished, the Veteran asserts the left knee is worse.  Thus, he should be afforded a VA examination to determine the degree of impairment due to service-connected disability of the left knee, to include as a result of any associated scarring.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the up-to-date VA treatment records identified in the February 2011 correspondence with the claims file.  

2.  After completion of the above to the extent possible, schedule the Veteran for a VA orthopedic examination to determine the degree of impairment due to residuals of a left knee meniscectomy and associated degenerative arthritis, as well as any identified scarring.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be conducted and the examination report should include full range of motion studies (utilizing a goniometer).  Request that the examiner provide an opinion in regard to the degree of impairment due to residuals of a left knee meniscectomy and associated degenerative arthritis, to include an opinion as to whether there is additional functional loss with repetitive movement, the degree of impairment due to recurrent subluxation or lateral instability, and whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran is precluded from obtaining and maintaining substantially gainful employment due his service-connected left knee disabilities.  In addition, request that the examiner describe in detail any residual scarring from a left knee meniscectomy, specifically, the location, size, and nature of any such scar, including whether it is painful on examination and/or causes any limitation of motion.  The examiner should also indicate whether any of the Veteran's scarring due to the left knee meniscectomy exceeds an area or areas of 144 square inches (929 sq. cm.).  If any increase in the degree of impairment in the service-connected left knee residuals and associated degenerative arthritis and/or scar is identified during the relevant period, the date of any increase should be reported, to the extent possible.  A complete rationale should accompany all opinions provided.  

3.  In light of the above, the claims should be readjudicated.  The AOJ should review any medical opinion obtained to ensure that the remand directives herein have been accomplished, and if the opinion is not adequate, the AOJ should take further action in that regard prior to returning the claims file to the Board.  If the benefits sought on appeal remain denied, a supplemental statement of the case, which addresses the evaluation assigned for residuals of left knee meniscectomy and left knee arthritis, should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

